Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-14 are allowed
The following is an examiner’s statement of reasons for allowance: The combination of an actuator positioned to cause a lever retaining latch to release the lever when the actuator is energized and a controller mounted to the handle and programmed to energize the actuator in response to receipt of a wireless signal, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The combination of a fuel management system including a microprocessor coupled to the fuel meter and configured to wirelessly transmit a shutoff signal, and an actuator positioned to release the latch so that the valve will move to the closed position that is configured to release the latch in response to a wireless receipt of the shutoff signal, in the context of claim 12 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2015/0321898 discloses a fuel supply system including a body having a flow path through said body, a valve (9) positioned in said flow path and actuated by a lever (13), a latch (20) for retaining the lever, and an actuator (17) which causes the latch to release the lever, but doesn’t disclose the combination of an electronic control system sending a wireless signal to energize the actuator.
US PGPub 2016/0347602 discloses a fuel delivery device having a lever (34) which controls the flow of a fluid through a fluid path (Paragraph 40), and a latch which holds the lever in a position in which fuel is being delivered (abstract), but doesn’t disclose an actuator or controller claimed.
US PGPub 2018/0029872 discloses a fuel dispensing device having a body (18), a fluid flow path (22), a valve (38) positioned in the fluid flow path, a lever (44) which actuates the valve, a latch (shown as part of lever 44 in Figure 4), which holds the lever in a valve-open position, but doesn’t disclose an actuator or a controller as claimed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753